OPINION OF THE COURT
David D. Egan, J.
A motion was made to suppress in-court identification of the defendant on the grounds that the CPL 710.30 notice did not specify the evidence to be offered as required by statute citing People v Palermo (169 AD2d 787 [2d Dept 1991]).
The form CPL 710.30 notice given to defendant reads, "The People intend to offer testimony identifying defendant as a person who committed the offense charged, to be given by a witness who previously identified defendant as such.” This language is essentially the same as the language in Palermo (supra), cited by defense.
This court declines to follow Palermo (supra). The CPL 710.30 notice given defendant is sufficient to alert him to the *949identification aspects of the case. The defendant may clarify the issue through the automatic hearing required by CPL 710.60. Indeed, the defendant has requested such a hearing which this court grants. (United States v Wade, 388 US 218 [1967]; CPL 710.60 [3] [b]; [4].)